SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

123
CAF 15-01356
PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


IN THE MATTER OF ALAN R. PFLANZ, SR.,
PETITIONER-APPELLANT,

                      V                                            ORDER

ALICIA M. PFLANZ, RESPONDENT-RESPONDENT.
----------------------------------------------
IN THE MATTER OF ALICIA M. PFLANZ, PETITIONER,

                      V

ALAN R. PFLANZ, SR., RESPONDENT.


JOHN J. RASPANTE, UTICA, FOR PETITIONER-APPELLANT.

PAUL M. DEEP, UTICA, FOR RESPONDENT-RESPONDENT.

MICHELE E. DETRAGLIA, ATTORNEY FOR THE CHILDREN, UTICA.


     Appeal from an order of the Family   Court, Oneida County (Julia M.
Brouillette, J.), entered July 22, 2015   in a proceeding pursuant to
Family Court Act article 6. The order,    among other things, granted
primary physical custody of the subject   children to Alicia M. Pflanz.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Warren v Hibbs, 136 AD3d 1306, 1306).




Entered:    February 3, 2017                      Frances E. Cafarell
                                                  Clerk of the Court